Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 10/19/2021.
Claims 3, 6-8, 10, 11, 14, 17-19, and 21 have been amended.
Claims 1, 2, 4, 5, 9, 12, 13, 15, 16, and 20 have been cancelled.
Claim 22-31 have been added.
Claims 3, 6-8, 10, 11, 14, 17-19, and 21-31 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 6-8, 10, 11, 14, 17-19, and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 27) and will be considered under the appropriate 35 USC § 101 analysis.
Claims 11, 22, 25, and 27 recite accessing a repository of forms, generating a superset of data fields from the forms, receiving submissions, determining compliance requirements, generating, populating, and transmitting forms and requirements.  The limitations of accessing a repository comprising a plurality of data (including forms); making and identifying submissions; matching entered and saved data; generating a superset of data fields; using questionnaires to retrieve data; using data inputs to populate information in data fields; using populated data fields/forms to generate 
Additionally, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activities, in the form of collecting data, processing applications, and disseminating data/reports. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing certain methods of organizing human activities. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using computing devices (including servers and various client devices) to perform the above steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using repositories to store and supply data.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– using interfaces for displaying and interacting with data.  The display is stated at a high level of generality and its broadest reasonable interpretation comprises merely a set of generic interfaces that do not affect the processing or results of the system/method.  These elements fail to differentiate the claims from the processes in 
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Although the claims have been determined to be patent ineligible through the above analysis, continuing analysis provides additional clues regarding the lack of eligibility and addresses some of Applicant’s remarks addressed toward the previous office action.  Further consideration under additional analysis steps is provided here:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the above additional limitations.  The “interfacing” is stated at a high level of generality and its broadest ‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).  For example, the interface, as used in the claims, can be interpreted as merely transmitting and receiving information over a network, such as those activities performed in Symantec.  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract 
Claims 3 and 14 recite further steps relating to identifying data and requirements similar to those in the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the further steps merely repeat the types of activities performed in the parent claims for specific types of information or for specific types of users which does significantly affect the functioning of the claimed invention.  Therefore, Claims 3 and 14 are ineligible.
Claims 3, 14, and 28 recite further steps relating to identifying data and requirements similar to those in the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the further steps merely repeat the types of activities performed in the parent claims for specific types of information or for specific types of users which does 
Claims 6, 7, 17, and 18 recite further steps relating transiting data and confirmations of data in the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas which does significantly affect the functioning of the claimed invention.  Additionally Claim 7 and 18 recite identifying and/or removing data based on criteria. Therefore, Claims 6, 7, 17, and 18 are ineligible.
Claims 8 and 19 recite further steps relating identifying and/or removing data based on criteria.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas which does significantly affect the functioning of the claimed invention. Therefore, Claims 8 and 19 are ineligible.
Claims 10 and 21 recite further steps relating identifying, aggregating, and/or removing data based on criteria.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas which does significantly affect the functioning of the claimed invention. Therefore, Claims 10 and 21 are ineligible.
Claim 23 recites further steps to specific data types used for the parent claims.  These activities fail to differentiate the claims from the related activities in the parent 
Claim 26 recites the method/system of the parent claim being performed on a cloud system with no further limitations.  Use of cloud technology, at the time of filing, is a well-known, routine, and conventional practice which does not provide any material to render the claimed invention to be significantly more than the identified abstract ideas. Therefore, Claim 26 is ineligible.
Claims 29-31 repeat elements that were analyzed in the above section for the independent claims and is therefore subject to that analysis, conclusions, and rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 8 and 19, the claims recite using a corresponding redacted regulatory compliance report to redact data from regulatory compliance reports that are 
In regards to Claims 10 and 21, the claims recite “extracting questions and requests for information” from the regulatory forms.  It is unclear how this data is extracted and what it represents, since the data fields are merely fields that contain data. There is no indication that the forms include questions or requests for data.  For further consideration of the merits, under broadest reasonable interpretation, it will be assumed that these “extract[ed] questions and requests for information” merely represent some indication of the data that is required in that field, regardless of whether or not it I in the form of a question or request.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6, 10, 11, 17, and 21-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arazy (Pub. No. 2013/0198094 A1) in view of Faron et al. (Pub. No. US 2015/0213413 A1) in further view of Van Weereld (EP 1477920 A1).
In regards to Claims 11, 22, and 25, Arazy discloses:
A system/method for populating regulatory forms, comprising: 
one or more storage devices configured to store a repository, wherein the repository is configured to store [regulated products or services data, compliance data, agency data, etc.]; a server computer in operative communication with the one or more storage devices and configured to access the repository, the server computer including: at least one processor and associated memory storing instructions for execution by the at least one processor;  configured to: (at least Abstract; [0006]; [0074]; [0177]; [0211])
receive a request from the user computing device, ([0084], company makes a new product submission for manufacturing medical devices)
wherein the request identifies a new or existing product or service and requests preparation of one or more regulatory compliance reports for the product or service, wherein the user computing device is associated with a manufacturer or distributor of the product or service; ([0084], company makes a new product submission for manufacturing medical devices; [0068], includes manufacturers, distributors, and other categories of requesting entities)
match the product or service to a regulated product or service in the regulated products or services for which the system has acquired the regulatory forms from the participating regulatory agencies for storage in the repository; ([0071], shows country having regulatory agencies; [0089], regulatory documents are provided for the target country/agency; [0084]-[0092], shows forms having data fields; [0076]-[0092],  shows the system accessing databases of regulatory data related to various countries/agencies and using that regulatory data to determine what forms and information to fill out and submit based on that regulatory data, determining what regulatory data is pertinent to the product shows an agency's compliance requirements that the product or service must satisfy before entering commerce)
determine compliance requirements that must be satisfied to obtain regulatory compliance for the product or service based on at least one regulatory form and at least one target regulatory agency; ([0076]-[0092],  shows the system accessing databases of regulatory data related to various countries/agencies and using that regulatory data to determine what forms and information to fill out and submit based on that regulatory data, determining what regulatory data is pertinent to the product shows an agency's compliance requirements that the product or service must satisfy before entering commerce)
generate at least one regulatory compliance report by populating each at least one regulatory form based on the responses to the compliance data fields; ([0091], forms are auto-filled with applicant information; [0084]-[0092], shows forms being selected and/or generated in regards to the necessary compliance information needed for the product)
transmit each at least one regulatory compliance report to the at least one target regulatory agency associated with the regulatory form populated to generate the corresponding regulatory compliance report. ([0094], forms are submitted to relevant countries/agencies; [0091], forms are auto-filled with applicant information; [0084]-[0092], shows forms being selected and/or generated in regards to the necessary compliance information needed for the product)
Arazy discloses the collection and aggregation of data from fields used in forms related to regulatory compliance ([0092]), Arazy does not explicitly disclose processing each form in the repository to generate a superset of all data fields required by all of the agencies, however, Faron teaches:
acquire compliance data fields for the product or service from a superset of data fields stored in the repository, wherein the data fields are acquired based on the determined requirements, wherein the superset of data fields is based on the acquired forms from the participating agencies; ([0022], shows a collection of data fields from a set of targets (In Faron the targets = employers to whom application are directed, in Arazy the targets = countries/agencies to which applications are directed), “…a superset or logical union of fields found in numerous custom employer specified application forms and thus be sufficient to populate the custom application forms…” shows the collection of data fields from numerous forms to create a superset that can be used to populate forms)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Arazy so as to have included a superset of data fields that represents an aggregation of fields required by a collection of targets as taught by Faron in order to provide convenience and time saving method for filling in forms with known and expected data (Arazy, [0092]; Faron, [0022], although Faron does not explicitly disclose regulatory compliance agencies and forms, the process applied to the documents and sources of Faron (job listings, employers) could be applied in the same manner to the documents and sources of Arazy (forms, agencies)))
Arazy/Faron does not explicitly disclose accessing a table of corresponding regulated products and agencies that regulate the products, however, it would have been obvious to one of ordinary skill in the art to use a table (or any other data organization method) to compare products and select agencies.  The particular method of comparing products and selecting agencies is not claimed in a manner that would affect the outcome or use of the claimed invention. It would have been obvious to one of ordinary skill in the art that any number of data comparison methods (including using a table) would result in the categorization of a product with similar products. It would have been obvious to one of ordinary skill in the art that any number of data comparison methods (including using a table) would result in the selection of agencies that regulate that products.  Arazy discloses the comparison of products and the identification of regulations that may be imposed on a product ([0247]), therefore it would have been obvious to one of ordinary skill in the art to have included the use of a table or any other similarly functioning data comparison method in the invention of Arazy/Faron, since the particulate data comparison method would not alter the functioning of the combined invention.
Arazy/Faron discloses the above system for creating a form with an aggregated superset of data fields for regulatory compliance.  Arazy/Faron does not explicitly disclose the use of a questionnaire to retrieve this data from entities in a supply chain for supplying the product or service, however, Van Weereld teaches:
…questionnaires/checklists based on verification criteria regarding compliance with requirements with regard to the origin, the production and the processing steps to which the biomass [representing a product or service] is or has been subjected during a respective stage of the supply chain, wherein the step of receiving and processing data and recording said data in a database comprises the receiving of declarations relating to the biomass to be supplied within the supply chain, which are to be provided by participants in the execution of the supply chain, which declarations are or have been drawn up at predetermined moments within the supply chain on the basis of questionnaires/checklists,…”; page 3, lines 28-33, “…The requirements and criteria in accordance with the invention may relate to one or more of the following aspects: compliance with government regulations…”; see also page, 4 lines 29-38; Claim 2; Claim 11; Claim 18)
transmit the questionnaire form to the user computing device via the computer network for responses to the compliance data fields by a user associated with the manufacturer or distributor of the product or service; (page 2, line 45-page 3, line 2, “…questionnaires/checklists based on verification criteria regarding compliance with requirements with regard to the origin, the production and the processing steps to which the biomass [representing a product or service] is or has been subjected during a respective stage of the supply chain, wherein the step of receiving and processing data and recording said data in a database comprises the receiving of declarations relating to the biomass to be supplied within the supply chain, which are to be provided by participants in the execution of the supply chain, which declarations are or have been drawn up at predetermined moments within the supply chain on the basis of questionnaires/checklists,…”; page 3, lines 28-33, “…The requirements and criteria in accordance with the invention may relate to one or more of the following aspects: compliance with government regulations…”; see also page, 4 lines 29-38; Claim 2; Claim 11; Claim 18)
wherein the server computer, in conjunction with the at least one processor executing the instructions, is configured to receive a questionnaire response from the user computing device via the computer network with responses to the compliance data fields in the questionnaire form; (page 2, line 45-page 3, line 2, “…questionnaires/checklists based on verification criteria regarding compliance with requirements with regard to the origin, the production and the processing steps to which the biomass [representing a product or service] is or has been subjected during a respective stage of the supply chain, wherein the step of receiving and processing data and recording said data in a database comprises the receiving of declarations relating to the biomass to be supplied within the supply chain, which are to be provided by participants in the execution of the supply chain, which declarations are or have been drawn up at predetermined moments within the supply chain on the basis of questionnaires/checklists,…”; page 3, lines 28-33, “…The requirements and criteria in accordance with the invention may relate to one or more of the following aspects: compliance with government regulations…”; see also page, 4 lines 29-38; Claim 2; Claim 11; Claim 18)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Arazy/Faron so as to 
In regards to Claims 6 and 17, Arazy discloses:
transmitting to at least one computing device a confirmation that one or more regulatory compliance report was transmitted to an appropriate target regulatory agency for the new or existing product. ([0084], “…providing up to date status as to the progress of the application and license approval…”, this would include the step of submitting the documents/forms to the agencies)
In regards to Claims 10 and 21, Arazy discloses: 
acquiring regulatory forms from the participating regulatory agencies; ([0076]-[0092])  
aggregating the acquired regulatory forms in the repository ([0076]-[0092])  
Arazy does not explicitly disclose, but Faron teaches: 
extracting a request for information corresponding to each data field from the plurality of regulatory forms ([0022], as discussed above, the system collects data fields from various sources (“request” for information corresponding to data fields)).  Additionally, Faron teaches before generating the superset of all data fields, removing duplicate requests to generate the superset of all data fields and removing any data fields not required by the target regulatory agencies ([0010]; [0022], shows each data field being associated with at least one target and are associated with employer specified application forms (no indication that the superset includes any fields that are not associated with the specifically addressed application forms); [0052],  the common application form data (the superset of all fields) that is set up as part of the User Setup Logic is used to eliminate any redundant data entry, the user is then able to populate the Common Application Form Data (this would indicate that the resulting common application form does not include any redundant data entry, the redundant data removed prior to the population of the “common application form” (representing the superset), See 35 U.S.C. §112(b) rejection, above, for interpretation notes.)
removing duplicates from the extracted questions and other requests for information; ([0010]; [0022], shows each data field being associated with at least one target and are associated with employer specified application forms (no indication that the superset includes any fields that are not associated with the specifically addressed application forms); [0052],  the common application form data (the superset of all fields) that is set up as part of the User Setup Logic is used to eliminate any redundant data entry, the user is then able to populate the Common Application Form Data (this would indicate that the resulting common application form does not include any redundant data entry, the redundant data removed prior to the population of the “common application form” (representing the superset))
generating the superset of 
storing the superset of data fields agenc
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Arazy so as to have included removing 
In regards to Claims 23, Arazy does not explicitly disclose, but Faron teaches:
wherein the request from the user computing device includes location information associated with the product, the method further comprising: matching the location information and the regulated product to the at least one regulatory form of the acquired regulatory forms and to the at least one target regulatory agency of the participating regulatory agencies, wherein each at least one target regulatory agency is associated with one or more of the at least one regulatory form.  ([0023]; [0007]; [0009]; [0014], and elsewhere throughout the reference, shows the selection of documents and sources being selected based on the location of the user)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Arazy so as to have included wherein the request from the user computing device includes location information associated with the product, the method further comprising: matching the location information and the regulated product to the at least one regulatory form of the acquired regulatory forms and to the at least one target regulatory agency of the participating regulatory agencies, wherein each at least one target regulatory agency is associated with one or more of the at least one regulatory form, as taught by Faron in order to provide convenience and time saving method for filling in forms with known and expected data by only providing data related to local data to further limit the requested data to only what is necessary , although Faron does not explicitly disclose regulatory compliance agencies and forms, the process applied to the documents and sources of Faron (job listings, employers) could be applied in the same manner to the documents and sources of Arazy (forms, agencies)))
In regards to Claim 24, Arazy/Faron/Van Weereld does not explicitly disclose: 
before generating the at least one regulatory compliance report, extracting the responses to the compliance data fields from the questionnaire response.  However, as explained above, Arazy/Faron/Van Weereld does explicitly disclose extracting data form user data to fill forms.  One of ordinary skill in the art at the time of filing would have understood how to apply the process of extracting data for populating a form to a questionnaire.  The references demonstrate the necessary skills and features needed to perform this activity, since it would be performed in a similar manner to the questionnaire as to other sources of data.  The activities would be similar regardless of what type of document is being sourced.  Therefore, it would have been obvious to one of ordinary skill at the time of filing to have included extracting data from the questionnaires, which represents data similar to that which would be extracted from other user compliance related data sources.
In regards to Claims 26, Arazy discloses:
wherein the instructions stored in the memory associated with the at least one processor of the server computer include a cloud computing application. ([0076]; [0134])
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arazy in view of Faron in further view of Van Weereld in further view of Kataria (Pub. No. 2007/0192715 A1).
In regards to Claims 3 and 14, Arazy/Faron/Van Weereld does not explicitly disclose, but Kataria teaches:
determining each source material or operation involved in a supply chain for producing the new or existing product based on the product identified in the request from the user computing device; and determining each target regulatory agency's compliance requirements for each source material or operation. ([0010]; [0011],  submission for new manufactures (“…submission requirements for license to manufacture drugs in the…”); “…information management across the supply chain from raw material to final product for regulated process industries…”; “…the essential product history information from "candidate selection to commercial manufacturing" is automatically captured for comparisons, correlations, and verifications enabling the company to demonstrate compliance to the federal agency. For example, the full lifecycle management of raw materials, expendables and intermediates can be demonstrated. This information associated with raw materials and intermediates at each stage is cleverly and smartly leveraged into the record keeping needs of the company to demonstrate full product history of the lifecycle.”; product compliance for all stages of the product, including raw (“source”) materials, “…allows regulatory compliance integration with complete, real time web-based supply chain infrastructure to manage all essential product history from raw material stage…”; [0019], shows tracking and record keeping of raw material; [0064],  shows additional material for data regarding raw materials and the use of records for regulatory compliance (traceability or audit and regulatory compline show records that can be used to determine the raw (“source”) materials for the product), “…captures data from various stages of the pharmaceutical production. The captured data can include activity records or lab analyses records. It spans the lifecycle of process development from authoring a template to creating full recipes with unit operations and discrete unit actions grouped together in process cells. The records allow traceability for audit and regulatory compliance of all stages of material (from raw material…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Arazy/Faron/Van Weereld so as to have included determining each source material or operation involved in a supply chain for producing the new or existing product based on the product identified in the request from the user computing device; and determining each target regulatory agency's compliance requirements for each source material or operation, as taught by Kataria in order to provide convenience and time saving method for filling in forms with known and expected data (Arazy, [0092]; Faron, [0022]).
It is noted for future reference that Kataria was also previously used for some of the material currently rejected by Arazy (see at least [0010]-[0014]; [0059]-[0062]).
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arazy in view of Faron in further view of Van Weereld in further view of Bull et al. (Pub. No. US 2017/0178093 A1).
In regards to Claims 7 and 18, Arazy discloses:

Arazy/Faron/Van Weereld does not explicitly disclose in response to no regulatory compliance report being generated for the source material or operation used in producing the product or service, transmitting the notification to the at least one of the vendor computing devices and the end-user computing device.  However, Bull teaches notifications of statuses regarding report generation including a report not being generated ([0528], shows the status of a report being generated including “report pending” (which is an indication that no report has yet been generated)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Arazy/Faron/Van Weereld so as to have included notifications of statuses regarding report generation, as taught by Bull.
Arazy/Faron/Van Weereld discloses a “base” method/system for generating reports to provide for compliance regulation and statuses regarding the generation of those reports, as shown above.  Bull teaches a comparable method/system for generating status reports and providing notification regarding the generation of those reports, as shown above.  Bull also teaches an embodiment in which notifications of statuses regarding report generation are provided, as shown above.  One of ordinary skill in the art would have recognized the adaptation of notifications of statuses regarding report generation to Arazy/Faron/Van Weereld could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arazy in view of Faron in further view of Van Weereld in further view of Gallagher et al. (Patent No. US 8,639,593 B1).
In regards to Claims 8 and 19, Arazy/Faron/Van Weereld discloses the generating of a compliance report as part of a new product application, as discussed above.  Arazy/Faron/Van Weereld also discloses the determination of compliance regulations needed for source materials, as discussed above.  Arazy/Faron/Van Weereld does not explicitly disclose, but Gallagher teaches the following steps for distributing redacted compliance data on a vendor-by-vendor basis:
selectively redacting proprietary information from one or more populated regulatory compliance report based on a level of confidentiality associated with  a recipient to which a corresponding redacted regulatory compliance report is submitted; (column 4, paragraph 2-column 6, paragraph 2, shows vendors who supply services being aggregated to report on compliance of the service being offered [column 1, paragraph 4 shows multiple vendors supplying to a single service]; column 12, paragraph 1, shows information redacted based on the vendor to which it is shown (“…plan participant data as may be displayed to an approved vendor in a multi-vendor plan implementation... Some information may, however, be redacted or otherwise edited in the display for an approved vendor within a multi-vendor implementation. For example, in the illustrated implementation, the names of one or more vendors besides the approved vendor may be redacted and/or otherwise hidden. In one implementation, only enough information, and no more, is provided to an approved vendor as may be needed to address compliance…))
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Arazy/Faron/Van Weereld so as to have included selectively redacting proprietary information from one or more populated regulatory compliance report based on a level of confidentiality associated with  a recipient to which a corresponding redacted regulatory compliance report is submitted; as taught by Gallagher in order to provide privacy and information security by allowing each vendor to only see information necessary to that vendor (Gallagher, column 12, paragraph 1, “Some information may, however, be redacted or otherwise edited in the display for an approved vendor within a multi-vendor implementation. For example, in the illustrated implementation, the names of one or more vendors besides the approved vendor may be redacted and/or otherwise hidden. In one implementation, only enough information, and no more, is provided to an approved vendor as may be needed to address compliance of a financial activity request with applicable regulations.”; column 5, paragraph 1, “…security and/or governance controls commensurate with privacy standards of the Gramm-Leach-Bliley Financial Services Modernization Act (GLB) may be implemented in conjunction with data extraction procedures…to ensure the integrity and/or privacy of extracted plan and/or plan participant data….”). The vendors (“…vendors, investment providers, third-party administrators, and/or the like (hereinafter, "vendors")...”) that provide services that are aggregated into a plan (aggregation of other services) in Gallagher would function similarly to the raw materials that are aggregated into a product in Arazy/Faron/Van Weereld.  The method/system of .
Claims 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arazy (Pub. No. 2013/0198094 A1) in view of Faron et al. (Pub. No. US 2015/0213413 A1).
In regards to Claim 27, Arazy discloses:
A method/system for populating regulatory forms, comprising:
accessing a repository comprising a plurality of regulatory forms each corresponding to a participating agency, wherein each of the plurality of forms comprises a plurality of data fields; ([0071], shows country having regulatory agencies; [0089],  regulatory documents are provided for the target country/agency; [0084]-[0092], shows forms having data fields)
receiving from a user interface a new or renewing product/service submission; ([0084], company makes a new product submission for manufacturing medical devices)
from the product or service identified in the submission, determining each target regulatory agency's compliance requirements that the product or service must satisfy before entering commerce; ([0076]-[0092],  shows the system accessing databases of regulatory data related to various countries/agencies and using that regulatory data to determine what forms and information to fill out and submit based on that regulatory data, determining what regulatory data is pertinent to the product shows an agency's compliance requirements that the product or service must satisfy before entering commerce)
shows forms being selected and/or generated in regards to the necessary compliance information needed for the product)
populating user information in the data fields of the at least one form to generate at least one regulatory compliance report; ([0091], forms are auto-filled with applicant information) and 
transmitting the at least one regulatory compliance report to a corresponding agency computing device.  ([0094], forms are submitted to relevant countries/agencies) 
Arazy discloses the collection and aggregation of data from fields used in forms ([0092]), Arazy does not explicitly disclose processing each form in the repository to generate a superset of all data fields required by all of the agencies, however, Faron teaches a superset of data fields that represents an aggregation of fields required by a collection of targets ([0022], shows a collection of data fields from a set of targets (In Faron the targets = employers to whom application are directed, in Arazy the targets = countries/agencies to which applications are directed), “…a superset or logical union of fields found in numerous custom employer specified application forms and thus be sufficient to populate the custom application forms…” shows the collection of data fields from numerous forms to create a superset that can be used to populate forms)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Arazy so as to have included a superset of data fields that represents an aggregation of fields required by a collection of targets as taught by Faron in order to provide convenience and time saving method for filling in forms with known and expected data (Arazy, [0092]; Faron, [0022]).
In regards to Claim 31, Arazy discloses the collection and aggregation of data form fields used in forms ([0092]) and acquiring information for corresponding requests for information before the populating ([0084], the system collects information from the user prior to filling in the application and after identifying necessary documents/forms);
transmitting a request to a remote computing device for the information; ([0084], the system collects information from the user prior to filling in the application and after identifying necessary documents/forms)
receiving the information from the user interface in the form of answers from the remote computing device ([0084], the system collects information from the user prior to filling in the application and after identifying necessary documents/forms);
Arazy does not explicitly disclose before the populating, acquiring from the superset of all data fields corresponding requests for information, however, Faron teaches before the populating, acquiring from the superset of all data fields corresponding requests for information; ([0061], the superset (common application form) is used to populate other application ins response to requests)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Arazy so as to have included a superset of data fields that represents an aggregation of fields required by a collection of targets as taught by Faron in order to provide convenience and time saving method for filling in forms with known and expected data (Arazy, [0092]; Faron, [0022]),
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arazy in view of Faron in further view of Kataria et al. (Pub. No. US 2007/0192715 A1).
In regards to Claim 28, Arazy/Faron does not explicitly disclose from the product or service identified in the submission, determining each source material/operation in a production/supply chain of the product or service; and determining the each target regulatory agency's compliance requirements for the each source material or operation., however, Kataria teaches a product or service identified in the submission, determining each source material/operation in a production/supply chain of the product or service; and determining the each target regulatory agency's compliance requirements for the each source material or operation.  ([0010]; [0011], submission for new manufactures (“…submission requirements for license to manufacture drugs in the…”); “…information management across the supply chain from raw material to final product for regulated process industries…”; “…the essential product history information from "candidate selection to commercial manufacturing" is automatically captured for comparisons, correlations, and verifications enabling the company to demonstrate compliance to the federal agency. For example, the full lifecycle management of raw materials, expendables and intermediates can be demonstrated. This information associated with raw materials and intermediates at each stage is cleverly and smartly leveraged into the record keeping needs of the company to demonstrate full product history of the lifecycle.”; product compliance for all stages of the product, including raw (“source”) materials, “…allows regulatory compliance integration with complete, real time web-based supply chain infrastructure to manage all essential product history from raw material stage…”; [0019], shows tracking and record keeping of raw material; [0064],  shows additional material for data regarding raw materials and the use of records for regulatory compliance (traceability or audit and regulatory compline show records that can be used to determine the raw (“source”) materials for the product), “…captures data from various stages of the pharmaceutical production. The captured data can include activity records or lab analyses records. It spans the lifecycle of process development from authoring a template to creating full recipes with unit operations and discrete unit actions grouped together in process cells. The records allow traceability for audit and regulatory compliance of all stages of material (from raw material…”)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Arazy/Faron so as to have included a product or service identified in the submission, determining each source material/operation in a production/supply chain of the product or service; and determining that each target regulatory agency's compliance requirements for each source material or operation, as taught by Kataria.
Arazy/Faron discloses a “base” method/system for collecting data to determining compliance regulation requirements for a product, as shown above.  Kataria teaches a comparable method/system for collecting data to determine compliance regulation requirements for a product including raw materials used for that producing that product, as shown above.  Kataria also teaches an embodiment in which a product or service is identified in the submission, each source material/operation in a production/supply chain of the product or service is determined; and is determined each target regulatory agency's compliance requirements for each source material or operation is determined, as shown above.  One of ordinary skill in the art would have recognized the adaptation of a product or service identified in the submission, determining each source material/operation in a production/supply chain of the product or service; and 
In regards to Claim 29, Arazy discloses:
identifying a product named in the new or renewing product or service submission; ([0247])
comparing the product to the regulated products; ([0247])
in response to the product matching a regulated product, determining the compliance requirements that the product or service must satisfy for the each target regulatory agency before entering commerce; ([0247]; [0184]-[0193], shows information for requirements from various countries being associated with classified products)
transmitting the form to a user device for displaying the data fields; ([0092]
generating a form that contains data fields required by the target regulatory agencies for the product or service; ([0084]-[0092])
enabling a receipt of information from the user device, where each information is associated with a data field.([0092],  sows the ability to input data for a field, forms can be partially auto-filled and partially manually entered (“Any fields that remain unrecognized may be flagged by the system and thus brought to the attention of the applicants.”))
Arazy does not explicitly disclose generating a form that contains the superset of all data fields required by all of the target regulatory agencies for the product or service, “…common application form is meant to include a superset or logical union of fields found in numerous custom employer specified application forms and thus be sufficient to populate the custom application forms.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have modified the system of Arazy so as to have included a form that contains the superset of all data fields required by all of the targets as taught by Faron in order to provide convenience and time saving method for filling in forms with known and expected data (Arazy, [0092]; Faron, [0022]). 
Arazy/Faron does not explicitly disclose accessing a table of corresponding regulated products and agencies that regulate the products, however, it would have been obvious to one of ordinary skill in the art to use a table (or any other data organization method) to compare products and select agencies.  The particular method of comparing products and selecting agencies is not claimed in a manner that would affect the outcome or use of the claimed invention. It would have been obvious to one of ordinary skill in the art that any number of data comparison methods (including using a table) would result in the categorization of a product with similar products. It would have been obvious to one of ordinary skill in the art that any number of data comparison methods (including using a table) would result in the selection of agencies that regulate that products.  Arazy discloses the comparison of products and the identification of regulations that may be imposed on a product ([0247]), therefore it would have been obvious to one of ordinary skill in the art to have included the use of a table or any other similarly functioning data comparison method in the invention of Arazy/Faron, since the 
In regards to Claim 30, Arazy/Faron disclose the creation of a superset of data fields as discussed in the parent claims above.  Additionally, Arazy discloses:
from the information associated with the superset of data fields, generating a separate form for the each target regulatory agency, wherein each separate form contains a subset of data required by a select agency; ([0084]-[0092], applications are created for different countries/agencies)
transmitting to the each target regulatory agency only the form containing the subset of data that the each target regulatory agency needs to assess the product or service for marketing approval. ([0084]-[0092], applications are created for each countries/agencies)

Additional Prior Art Not Relied Upon
Benent et al. (CA 2 467 238 A1). Discloses a system that uses questionnaires to collect compliance data from supply chain entities.

Response to Arguments
Applicant’s arguments filed 10/19/2021have been fully considered but they are not persuasive. Remarks directed toward withdrawn claims are moot and are responded to at this time.
I. Notice  of Non-Compliance and Current Amendments

II. Rejection of Claims under 35 U.S.C. §101
Applicant asserts that "…receiving a request from a user computing device," "transmitting a questionnaire form to the user computing device," "receiving a questionnaire response from the user computing device," and "transmitting a regulatory compliance report to a target regulatory agency" are elements of the claims that cannot be performed in the human mind…”.  Applicant has failed to provide evidence to support this assertion.  For example, Applicant has not explained how/why the process of requesting, distributing, and responding to of questionnaires can only be performed in the computer environment.  Examiner disagrees and argues that a process of using questionnaires was in practice even prior to invention of computers.  The abstract idea uses the recited computer components to apply this abstract idea.  The mere fact that the claims recite a computer does not inherently incorporate that computer into the mental process when it only serves to implement the mental process in a computer environment (for example, Examiner does not claim that a user uses a computer as part of their mental process, but only that the process can be performed without the computer).
Applicant argues that invention uses a special purpose computer, however, this has been addressed in the above rejection, including Berkheimer evidence extracted 
From previous office action:
In response to Applicant’s remarks regarding well-understood routine and conventional, Examiner has provided a section in the rejection regarding Berkheimer evidence, such as recitations of generic computer components in Applicant’s specification and citations to the proper MPEP section.  The additional elements perform generic computer functions such as collecting/accessing data, transmitting data, manipulating the data, etc.
Applicant asserts that the claimed invention improves the technical field of art, however, applicant merely recites what the claimed invention does and asserts that it provides “faster access to data” without providing anything more.  Applicant fails to explain the state of the art or systems in the art prior to the claimed invention, why/how this is an improvement over prior systems, why/how prior systems would not or could not provide this improvement, etc.
Applicant argues that the rejection states that the rejection states that the devices are recited at a high level of generality rather than the steps.  The rejection ties the devices to the steps (“computing devices…to perform the above steps. The processor used in these steps is recited at a high-level of generality“ and “elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications”).  The high level of generality of steps performed by the device or of the device performing the steps (as described in the rejection) would show the generality of the steps themselves.  The generality in the rejections is not strictly limited to the only the devices themselves. See also, the first paragraph of this section, above, regarding generic activities (steps) performed by the devices.
II. Rejection of Claims under 35 U.S.C. §103
It is noted that pages 27-38 merely recite detailed explanation of the material in the prior art references without providing any analysis or explanation as to why they would not read on the claims and/or be obvious to combine.
On page 38, Applicant appears to begin the arguments against the prior art as applied to the claims.  However, Applicant merely asserts that the combination of references does not disclose some material without providing any arguments, comparison, or evidence to support these assertions.  Applicant’s remarks are moot in view of the newly provided prior art rejection, citations, and explanations provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        February 26, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        cipoher